             Case 1:20-cv-06232-CM Document 3 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADEKUNLE A. ONATOLU,
                             Plaintiff,
                                                             20-CV-6232 (CM)
                    -against-
                                                             ORDER OF DISMISSAL
PROSTESTANT CHURCHES AND ALL                                 UNDER 28 U.S.C. § 1651
OTHER RELIGIOUS ORGANIZATIONS,
                             Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       On July 9, 2015, Plaintiff was barred from filing any new civil action in this Court in

forma pauperis (IFP) without first obtaining from the Court leave to file. See Onatolu v. U.S.

Army, ECF 1:15-CV-2829 (S.D.N.Y. July 9, 2015). Plaintiff files this new pro se action, seeks

IFP status, and has not sought leave from the Court. The Court therefore dismisses this action

without prejudice for Plaintiff’s failure to comply with the July 9, 2015 order in Onatolu, ECF

1:15-CV- 2829.

       The Court directs the Clerk of Court to assign this matter to my docket, mail a copy of

this order to Plaintiff, and note service on the docket. The Court certifies, pursuant to 28 U.S.C.

§ 1915(a)(3), that any appeal from this order would not be taken in good faith and therefore IFP

status is denied for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).

SO ORDERED.

 Dated:      August 10, 2020
             New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
